DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection are due to amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedge et al. (US 6136682 A) in view of Oh et al. (US 2013/0102150 A1) and in further view of Govindarajan et al. (US 2008/0305561 A1) and Ngan et al. (US 6059872).
As to claim 1, Hedge et al. teaches a distinct seed layer for a TiN containing layer to make a combination layer on a nonmetallic substrate (Figs. 3-4, col. 3 line 59- col. 4 line 8).  Hedge et al. teaches that the seed layer may be a TaN or TaSiN layer.  Oh et al. teaches combination layers (“The seed layer may include….or a combination thereof” in para 0090) for the same application.  The contents of the possible combination layer include TaSiN and TiN in this section of Oh et al. (as in Hedge) but also include TiSiN as an alternative to be combined with TiN.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hedge et al. to include TiSiN as its seed layer as Ngan et al. teaches the art recognized suitability and utility of such in a combination layer with TiN during via fill applications.  Further, the limitation would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)
 Hedge et al. and Oh et al. do not teach that both layers are deposited by ALD. Govindarajan et al. teaches a similar substrate and gapfill application where a material layer 424/426 that comprises elements such as Si, Ti as nitrides in paras 0038-0042 and 0066 that are formed by ALD conformally over and inside the trench 420 (Fig. 11, for example).   Govindarajan teaches that ALD is superior in these applications as it provides superior thickness control and continuous coverage in paras 0020-0022.  These layers are used commonly in the art for barrier layers, particularly when fill is deposited, in order to improve device performance and eliminate cross contamination.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the layer of Hedge and Oh to conformally cover the inside of a trench by ALD as taught by Govindarajan in order to have superior thickness control and continuous coverage over the non metallic substrate.  As for the thickness limitations, the thicknesses of the ALD deposited films are within the claimed ranges in paras 0030, 0033, 0035 etc. and are achievable by routine experimentation depending on device requirements by the ALD process.
Hedge, Oh and Govindarajan do not teach that the RMS roughness of the stack is less than 8% of the thickness of the stack.  Ngan et al. teaches, that in TiN, the RMS roughness depends upon experimental factors such as process conditions, energies, pressures, gas compositions, etc. (abstract) Therefore, it would have been obvious to modify Hedge, Oh and Govindarajan based upon the teachings of the surface roughness of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the roughness in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claim 2, Ngan et al. teaches, that in TiN, the roughness depends upon experimental factors such as process conditions, energies, pressures, gas compositions, etc. (abstract) Therefore, it would have been obvious to modify Hedge and Govindarajan based upon the teachings of the surface roughness of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the roughness in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	As to claim 3, thermal ALD is used in Govindarajan (abstract, paras 0020-0022).
	As to claim 4, the substrate surface is as claimed in Hedge (col. 3) and Govindarajan (abstract).
	As to claim 5, the ALD process in Govindarajan is by definition a layer by layer growth process.
	As to claim 10, the layers in Hedge and Govindarajan are formed continuously over the semiconductor layers as shown Figures of each reference and Ngan teaches that crystallinity is to be avoided to lower resistivity in the abstract.  Therefore, it would have been obvious at the time of filing that the film is desired to be amorphous for low resistivity.
As to claim 12, Hedge and Govindarajan do not teach a resistivity for its TiN layer.  Ngan teaches that resistivity decreases with decreasing crystallinity in the TiN layer that is modifiable by adjusting the roughness of the TiN and the deposition conditions of the TiN (abstract).  Therefore, it would have been obvious to modify Hedge and Govindarajan based upon the teachings of the resistivity of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the resistivity in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claim 13, Hedge et al. teaches a distinct SiN containing seed layer for a TiN containing layer on a nonmetallic substrate (Figs. 3-4, cols. 3-4 et seq.) but does not teach that both layers are deposited by ALD. Govindarajan et al. teaches a similar substrate and gapfill application where a material layer 424/426 that comprises elements such as Si, Ti as nitrides in paras 0038-0042 and 0066 that are formed by ALD conformally over and inside the trench 420 (Fig. 11, for example).   Govindarajan teaches that ALD is superior in these applications as it provides superior thickness control and continuous coverage in paras 0020-0022.  These layers are used commonly in the art for barrier layers, particularly when fill is deposited, in order to improve device performance and eliminate cross contamination.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the layer of Hedge to conformally cover the inside of a trench by ALD as taught by Govindarajan in order to have superior thickness control and continuous coverage over the non metallic substrate.  As for the thickness limitations, the thicknesses of the ALD deposited films are within the claimed ranges in paras 0030, 0033, 0035 etc. and are achievable by routine experimentation depending on device requirements by the ALD process.
Hedge and Govindarajan do not teach that the RMS roughness of the stack is less than 8% of the thickness of the stack.  Ngan et al. teaches, that in TiN, the RMS roughness depends upon experimental factors such as process conditions, energies, pressures, gas compositions, etc. (abstract) Therefore, it would have been obvious to modify Hedge and Govindarajan based upon the teachings of the surface roughness of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the roughness in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claim 14, thermal ALD is used in Govindarajan (abstract, paras 0020-0022).
As to claim 15, Hedge and Govindarajan does not teach a resistivity for its TiN layer.  Ngan teaches that resistivity decreases with decreasing crystallinity in the TiN layer that is modifiable by adjusting the roughness of the TiN and the deposition conditions of the TiN (abstract).  Therefore, it would have been obvious to modify Hedge and Govindarajan based upon the teachings of the resistivity of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the resistivity in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	As to claims 19-21, both resistivity and surface roughness of TiN being result effective variables are discussed above.  Regarding relative thicknesses, paras 0031-0039 of Lei teach various precursor sequences, including having larger amounts of one such as TiN over Si as a dopant, etc.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed relative thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Claims 7-8, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedge et al. (US 6136682 A) in view of Govindarajan et al. (US 2008/0305561 A1) and Ngan et al. (US 6059872) and in further view of Lei et al. (US 2013/0221445 A1).
The references above do not teach the particulars of the precursors for the ALD process.  Lei et al. teaches making similar layers by ALD (Table 1) where the precursors used are as claimed in Table 1 of Lei and paras 0031-0039.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hedge, Govindarajan and Ngan to include the precursors and pulsations of Lei as Lei teaches the art recognized suitability and utility of such.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art, alone or in combination, does not fairly teach a seed layer for TiN or combination seed layer with TiN that includes a layer that is only a SiN layer without other metals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715